UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7728



JEROME JULIUS BROWN, SR.,

                                            Petitioner - Appellant,

          versus

STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2459-L)


Submitted:   December 12, 1995            Decided:   January 5, 1996


Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "'mandatory and jurisdictional.'" Browder
v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)). The

district court entered its order on September 5, 1995; Appellant's

notice of appeal was filed on October 13, 1995. Appellant's failure

to note a timely appeal or obtain an extension of the appeal period
deprives this court of jurisdiction to consider this case. We

therefore deny a certificate of probable cause to appeal and dis-

miss the appeal. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2